Citation Nr: 1222843	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  91-22 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for deformity of the feet.

(The issue of entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $3,807, to include whether the overpayment was properly created, is the subject of a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1991 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Chicago Illinois.

In March 2011, the Board remanded this matter for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDINGS OF FACT

1.  In March 1967, an unappealed RO decision denied the Veteran's claim for service connection for deformity of the feet.

2.  Evidence received since the March 1967 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for deformity of the feet.

3.  Clear and unmistakable evidence demonstrates that deformity of the feet preexisted service and was not aggravated in service, and no current disability of either foot is otherwise shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The unappealed March 1967 RO decision that denied the Veteran's claim of service connection for deformity of the feet is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).

2.  Since the unappealed March 1967 decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for deformity of the feet has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

3.  Deformity of the feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Pursuant to the Board's March 2011 remand directive, the Veteran was provided with an October 2011 VCAA letter that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The Board further notes that the Veteran's claim was readjudicated by way of a December 2011 Supplemental Statement of the Case (SSOC), such that any issues as to the timeliness of the notice are harmless.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to requests to reopen a previously denied claim for service connection, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a veteran that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  In this regard, the October 2011 letter informed the Veteran that his deformity of the feet claim had been previously denied, that new and material evidence was needed to substantiate his application to reopen, and the letter described what would constitute such new and material evidence.  The October 2011 letter also specifically explained the basis of the prior denial on the merits, and directed the Veteran to submit any new and material evidence relating his claim.  The Board finds that the October 2011 letter was fully compliant with the requirements set forth in Kent v. Nicholson, and the Veteran's claim was readjudicated by way of a December 2011 SOC.

The December 2011 notice also explained how VA assigns appropriate disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the file.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  In this regard, the Board directed in its March 2011 remand that the RO ask the Veteran to identify any outstanding treatment records relating to his claim, and to obtain copies of any outstanding VA treatment records from the Marion, Illinois VA medical center (identified by the Veteran in October 1991 correspondence) dated since 1967.  Pursuant to the Board's remand directive, in the October 2011 VCAA notice, the RO asked the Veteran to identify any outstanding treatment records relating to his claim (and to provide a Form 21-4142), to which request no response was received.  In addition, in October 2011, the RO requested copies of any VA treatment records relating to the Veteran's bilateral foot deformity from the Marion, Illinois dated since January 1967.  In response, in October 2011, the RO received copies of all of the Veteran's VA treatment records from the Marion, Illinois VA medical center dated from March 1971 (no records were noted to exist at the facility prior to that date).  A November 2011 Form 119 reflects that the RO contacted the Veteran regarding the unavailability of any VA treatment records from the Marion, Illinois VA medical center dated prior to March 1971, and the Veteran reported that he did not receive any treatment there prior to 1971.  Subsequently, the RO prepared a November 2011 formal finding of unavailability.  In light of the above, the Board finds that there has been more than substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

VA's duty to assist also generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran's claims were also remanded so that he could be provided with a VA examination relating to his claim.  Pursuant to the Board's remand directives, the Veteran was provided with a VA examination relating to his claim in November 2011.  The November 2011VA examination report reflects that the examiner reviewed the entire claims file, interviewed and examined the Veteran, answered the questions posed by the Board, and provided adequate reasoning for his conclusions.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives, and the November 2011 VA examination report is sufficient upon which to base a decision with regard to the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Application to Reopen

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  More importantly here is that relevant service treatment records obtained/submitted after the initially denied claim will warrant reconsideration of that claim by the regional office not withstanding paragraph (a) above.  Such is the situation here, and the claim is reopened.

By way of background, a March 1967 RO decision denied the Veteran's claim of entitlement to service connection for deformity of the feet on the basis that the condition preexisted service and was not aggravated by service.  The Veteran did not file a notice of disagreement, and the RO's March 1967 decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  In March 1991, the Veteran filed a request to reopen his claim.

At the time of the March 1967 RO decision, the evidence of record included some, but not all, of the Veteran's service treatment records.

Since the final March 1967 RO decision, new evidence associated with the claims file consists of several other service treatment records, including the Veteran's induction examination report, as well as records of medical board proceedings resulting in the Veteran's discharge as unfit for duty due to congenital deformity of his feet and secondary osteoarthritis.  Also newly associated with the claims file are VA treatment records from the Marion, Illinois VA medical center dated from March 1971 to February 2010 reflecting diagnosed hallux valgus and hammertoes, as well as a November 2011 VA examination report.  

B.  Merits

The Board must now address whether the Veteran is entitled to service connection for deformity of the feet.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

When a preexisting disease or injury is noted on the entrance examination report, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a) (2011).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran served on active duty in the Army from July 1965 to November 1966.  He claims that he has deformity of the feet that was aggravated by service.  In the alternative, the Veteran argues that his deformities of the feet were incurred in service.

As an initial matter, the November 2011 VA examination report reflects diagnosed hallux valgus, hammertoes, claw foot, and pes planus conditions.  The Board will now address the Veteran's contention that his foot conditions preexisted service but were aggravated by service.

A May 1965 pre-induction report of medical examination reflects that objective findings of right foot hammertoes were noted.  Also, the Veteran, on the May 1965 report of medical history, checked the box indicating that he had a history of foot trouble.  Based on the objective findings of right foot hammertoes noted at the time of the pre-induction examination, the Board concludes that a preexisting right foot hammertoe condition was noted on entry.

The Board further finds, however, that there is clear and unmistakable evidence that the Veteran's hallux valgus, hammertoes, claw foot, and pes planus conditions all preexisted service (the Board notes, however, that clear and unmistakable evidence of preexisting service is not required with regard to the Veteran's hammer toes on his right foot, as they were noted on entry as discussed above).  In this regard, the Board notes that March and April 1966 service treatment records reflect that the Veteran complained of pain due to hammer toes on his right foot.  An April 1966 orthopedic evaluation report reflects findings of hammer toes on the second, third, and fourth right toes, and that the Veteran reported that he had deformed toes for as long as he could remember.  The orthopedic surgeon noted that the condition existed prior to service, and scheduled the Veteran for surgery.  May 1966 treatment records reflect that the Veteran was diagnosed with hammer toes, second, third, and fourth, right, existed prior to service and "since childhood," as well as a dorsal bunion, PIP joint, second right toe, and that he underwent surgical repair by way of an arthrodesis on the PIP joint of the right second toe, and a tenotomy, extensor, longus tendons to the second, third, and fourth right toes.  

A June 17, 1966 treatment record reflects that the Veteran reported pain in both feet, and that he was recommended for a medical board, and the Veteran was referred for admission to the orthopedic ward.  A June 24, 1966 orthopedic evaluation report reflects the Veteran's history of being inducted with diagnosed right foot hammer toes and later surgical repair.  The orthopedic surgeon noted that the Veteran reported that he had pain in his feet present throughout his lifetime.  The Veteran reported experiencing foot pain during his first 10 months of active duty, and that it became more aggravated while active.  It was noted that the Veteran reported presently experiencing a throbbing, burning pain in his right foot.  Physical examination revealed bilateral second hammer toe deformity, and a diagnosis of bilateral hammer toes, symptomatic, was recorded.  A July 1966 x-ray report reflects findings of no evidence of any recent or old trauma, deformity in the position of the toes suggesting hammer toes, and lateral angulation of both great toes that has caused degenerative changes in the metatarsal phalangeal joint, particularly on the right.  A July 1966 service treatment record reflects that the x-rays were reviewed, which showed marked lipping of osteoarthritis of the tarsal bones, the right more than the left, as well as short first metatarsals with early bunion formation.  It was noted that all of the Veteran's toes on both feet had calluses over the PIP joint as a result of clawing, except for the right second toe due to the recent arthrodesis.  Based on the x-ray findings of arthritis, and based on the opinion that despite there being no foot rigidity at that time, it will develop in time, the Veteran was noted as unfit for duty, albeit it was noted that his condition was better than prior to surgery.  

An October 1966 medical board narrative summary notes the Veteran's history in service, discussed above, and that the Veteran had reported that his toes had always been malformed ever since he was a child and that he had always had difficulty with his feet, but that his difficulty was more pronounced than when he was first drafted.  Physical examination revealed that the Veteran had very flat feet, with claw toes of the third, fourth, and fifth toes on the right foot and the second, third, fourth, and fifth toes on the left, with hallux valgus deformities bilaterally and surgical correction of the hammer toe of the right second toe.  It was noted that the Veteran had undergone physical therapy while in the hospital and his shoes were adjusted.  It was noted that the Veteran still complained of difficulty in his feet and pain while walking.  A diagnosis of pes planus with claw toes and hallux valgus deformity, bilaterally,  and osteoarthritis, tarsal bones, right more than left, secondary to the first diagnosis was recorded.  It was the recommendation of the medical board that the Veteran be found medically unfit for duty, and that his conditions existed prior to service and was not aggravated by service.

The Veteran was provided with a VA examination in November 2011.  As noted above, the VA examiner recorded current diagnoses of hammer toes, hallux valgus, claw foot (pes cavus), and pes planus.   The examiner noted the Veteran's history in service of hammer toes being noted on entry, and that at separation he was diagnosed with pes planus, hallux valgus, and claw toes bilaterally with a surgical repair in 1966 of the right second to fifth toes.  The examiner noted that, in service, the Veteran served as an administrative clerk and, per the Veteran, carried numerous crates and boxes for 10 months.  The examiner noted that, post-service, the Veteran was treated at the VA medical center from 1995 to present for hammer toes and hallux valgus.  The Veteran reported currently experiencing pain in the metatarsal phalangeal joints, all digits, bilaterally.  He denied any post-service history of injury or surgery, except that he reported undergoing surgery on his left foot at the VA medical center in Marion in the 1990s (later noted as 1966, resection of the metatarsal head) to remove some bone in his first to fourth toes in his left foot.  The examiner noted the Veteran's post-service occupational history of being a coal miner for 11 years, followed by being a barber for 22 years until the present time.  X-rays of the Veteran's feet revealed a posterior calcaneal spur of the right foot, and post-surgical changes in the first MP joint in the left foot.  X-rays of both feet revealed pes planus.  The examiner opined that the Veteran's foot conditions clearly and unmistakably existed prior to service.  The examiner explained that the entrance examination, as well as several other service treatment records, document the fact that the Veteran had hallux valgus, planus, and claw toe deformities on entry into service, and that the Veteran himself reported several times that he had bad foot deformities since his childhood, and that he was, as a child, to have surgical correction to his left foot, which was never done.  The examiner noted that the service treatment records reflected no trauma, injuries, or even moderate treatment prior to the surgery in May 1966, and that the service records clearly indicated congenital deformities of the right foot.

The Board finds that the above service treatment records and the November 2011 VA examination report clearly and unmistakably establish that the Veteran's deformity of the feet, to include hallux valgus, hammertoes, claw foot, and pes planus conditions, all existed prior to service.  As set forth in VAOPGCPREC3-2003, the Board must now consider whether there is clear and unmistakable evidence that the preexisting conditions were not aggravated in service.

With regard to whether the Veteran's foot conditions were aggravated by service, as noted above, the October 1966 Medical Review Board specifically found that the Veteran's pes planus with claw toes (hammer toes) and hallux valgus deformity, bilaterally, were not aggravated by service.  

Post-service VA treatment records from the Marion, Illinois VA medical center reflect that the Veteran has been followed for diagnosed hallux valgus and hammer toes since December 1994, and although the Veteran's history of surgery in service is noted, no etiological opinion is provided in any of these records.  

The November 2011 VA examiner opined that the Veteran's hallux valgus, hammertoes, claw foot, and pes planus conditions were clearly and unmistakably not aggravated by service.  Again, the examiner reasoned that the Veteran's service treatment records reflected no trauma, injuries, or records even reflecting moderate treatment or diagnosis in service until March or April 1966, just prior to the Veteran's surgery.  The examiner noted that the in-service surgical treatment was a remedial treatment for a pre-existing medical condition.  The examiner further noted that the post-service record of treatment is scant, dating only from 1995 to present, and that he has not had any specialty care, and that he has rarely sought treatment.

The Board finds the above opinions of the October 1966 medical review board, and the November 2011 VA examiner to be the most probative evidence of record as to whether the Veteran's preexisting deformities of the feet were aggravated in service or whether any current disability is otherwise related to service.  Most significantly, these medical opinions are uncontradicted by any other medical evidence in the claims file.

The Board has considered the Veteran's lay assertion that his deformities of the feet were aggravated by service or, in the alternative, incurred in service.  The Board finds, however, that the probative value of the Veteran's lay assertions is greatly outweighed by the medical opinions of the medical board and VA examiner, combined with the lack of complaint for almost 30 years post-service.  In this regard, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of medical records post-service.  Rather, there are three volumes of post-service treatment records dating back to 1971, but no record of complaint of the Veteran's deformities of the feet until 1994.  Furthermore, the Board finds that the Veteran is not competent, as a lay person, to opine that 10 months of service over 40 years ago permanently aggravated his underlying preexisting foot deformities.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, such assertion is essentially of no probative value, particularly in the face of the medical board finding and VA examiner's opinion discussed above.

In short, given the lack of contrary, competent evidence suggesting that the Veteran's deformities of the feet were aggravated by service or otherwise suggesting any relationship between his deformities of the feet and service, the Board finds that the above medical evidence, including the Veteran's service treatment records and the November 2011 VA examination report, constitute clear and unmistakable evidence that the Veteran's preexisting deformities of the feet were not aggravated by service or otherwise incurred in service.

In summary, the Board concludes that there is clear and unmistakable evidence that the Veteran had preexisting deformities of the feet, and clear and unmistakable evidence that the conditions were not aggravated by service.  Thus, the Board further finds that the presumption of soundness is rebutted and that service connection is not warranted based on aggravation or in-service incurrence.  

Furthermore, a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R.  § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's right knee condition was not aggravated by service in order to rebut the presumption of soundness.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  See VAOPGCPREC 3-2003.

In summary, the evidence clearly and unmistakably shows that the Veteran's deformities of the feet preexisted service and were not aggravated in service.  Furthermore, the Board further finds that no deformity of the feet has otherwise been shown to be related to service.  Thus, the benefit-of-the-doubt rule does not apply, and the claim for service connection for deformity of the feet must be denied.  See 38 U.S.C.A.  § 5107(b) (West 2002).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for deformity of the feet has been received, and, to that extent only, the appeal is granted.

Service connection for deformity of the feet is denied.



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


